Citation Nr: 0819101	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of status post right hydrocelectomy.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture to the right fifth metacarpal.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to August 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO, in pertinent part, awarded 
service connection for IBS, residuals of status post right 
hydrocelectomy, and residuals of a fracture to the right 
fifth metacarpal.  The RO assigned noncompensable ratings 
effective September 2004. 

The veteran is appealing the original assignment of the 
noncompensable evaluations following the award of service 
connection.  As such, the severity of the disabilities at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

In November 2007, the RO awarded increased 10 percent 
disability ratings for the service-connected IBS and 
residuals of status post right hydrocelectomy.  The increased 
ratings were made retroactive to the effective date of 
service connection.  In a claim for an increased disability 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available is awarded.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  As such, these claims remain 
in appellate status.

The September 2005 rating decision also awarded service 
connection for hypertension and assigned a noncompensable 
rating effective September 2004.  The veteran filed a notice 
of disagreement (NOD) with the initial rating assigned.  The 
matter was included in the May 2006 statement of the case 
(SOC).  The veteran indicated in his May 2006 VA Form 9, 
Appeal to the Board, that he was no longer appealing the 
claim of entitlement to an initial compensable rating for 
hypertension.  As such, the claim is no longer in appellate 
status.  38 C.F.R. § 20.302(b).

In the veteran's substantive appeal he requested a hearing 
before the Board to be held at his local RO.  The hearing was 
originally scheduled for March 2007.  The veteran requested 
that the hearing be rescheduled.  Another hearing was 
scheduled for February 2008.  Notice of the hearing was 
mailed to the address of record and was not returned as 
undeliverable.  The regularity of the mail is presumed.  The 
veteran failed to appear.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran's IBS is productive of symptomatology that is 
no more than moderate, characterized by no more than frequent 
episodes of bowel disturbance with abdominal distress; it has 
not been productive of severe diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  

3.  Residuals, status post right hydrocelectomy, do not 
result in complete atrophy of both testis.  

4.  The veteran is receiving the maximum benefit allowable 
for limitation of motion and/or ankylosis of residuals of the 
fracture to the right fifth metacarpal.  There has been no 
evidence of complete or incomplete paralysis of the radial, 
median, or ulnar nerves.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for IBS have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, Diagnostic 
Code 7319 (2007).  

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals, status post right hydrocelectomy, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.115b, Diagnostic Code 7523 (2007).  

3.  The criteria for a compensable disability rating for 
residuals of a fracture to the right fifth metacarpal have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic codes 5227, 5230, 
4.124a, Diagnostic Codes 8514-8516 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
initial evaluations following the grant of service connection 
for IBS, residuals of status post right hydrocelectomy, and 
residuals of a fracture to the right fifth metacarpal.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 
21 Vet. App. 112 (2007).  

The Board notes that after the veteran filed his NOD, an 
additional VCAA letter was issued in August 2007.  The 
veteran was notified to submit evidence showing that his 
service-connected disabilities had worsened in severity.    

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006.  The claims were readjudicated in a November 2007 
supplemental statement of the case (SSOC) wherein the veteran 
was assigned increased 10 percent disability evaluations 
retroactive to September 2004 for his service connected IBS 
and residuals of status post right hydrocelectomy.   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as to the 
RO made in the NOD and substantive appeal, contain a 
description of the effect of the service-connected 
disabilities, on employability and daily life.  These 
statements indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate 
claims for higher evaluations.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employment and his daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the September 2005 and November 2007 rating 
decisions include a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the May 2006 SOC and November 2007 SSOC.  
As noted above, the veteran provided a detailed response to 
the September 2005 rating decision in both his NOD and 
substantive appeal, which set forth his contentions as to why 
he met the higher ratings.  Clearly, the veteran has been 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, radiology 
reports, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

IBS

The veteran has argued that his service-connected IBS 
warrants an initial rating in excess of 10 percent disabling 
due to such symptoms as constant diarrhea, loud stomach 
noises, restricted diet, and burning in his stomach area.    

The veteran's IBS is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under 
diagnostic code 7319, a 10 percent rating is assigned for 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances with abdominal distress.  A 20 percent 
rating is assigned for severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's IBS more closely approximates 
the criteria for the current 10 percent rating. 

In this regard, service medical records show the veteran 
complained of an increase in bowel movements in July 2002.  
There was no associated abdominal pain, nausea, or vomiting.  
In August 2002, he complained of increased gas and stomach 
noises.   A September 2002 colonoscopy showed mild edema in 
the colon.  There was a questionable small erosion, otherwise 
the colonoscopy was normal. 

Upon VA examination in May 2005.  The veteran complained of 
burning pain in his stomach.  He denied constipation.  He 
indicated he had three stools a day of loose consistency.  He 
denied nausea, vomiting, distention, heartburn, or 
indigestion.  The veteran was diagnosed with unresolved 
irritable bowel.  Iron deficiency anemia was thought to be in 
good control.

Upon VA examination in August 2007, the veteran denied any 
treatment for his IBS since the May 2005 examination.  He 
complained of burning in the mid abdominal area and weekly 
nausea.  He denied vomiting and constipation.  Diarrhea was 
said to occur several times weekly but less than daily.  
Diarrhea was considered persistent.  The veteran reported 
increased gastric noise following meals several times per 
week.  The veteran denied episodes of abdominal colic or 
distention.  

Weight loss was considered less than 10 percent when compared 
to his baseline.  There was no significant malnutrition.  
There were no signs of anemia, fistula, abdominal mass, or 
abdominal tenderness.  Rectal exam showed stool heme was 
negative for occult blood.  X-rays of the abdomen showed no 
significant abnormalities of the visualized bony structures.  
The veteran was diagnosed with mild anemia and IBS.  The 
examiner found mild toilet and moderate traveling 
restrictions.  

While an initial 10 percent rating is warranted, there has 
been no objective evidence of severe irritable colon syndrome 
with diarrhea or alternating diarrhea and constipation, with 
more or less constant abdominal distress, to warrant an 
increased 20 percent rating.  38 C.F.R. § 4.114.  The Board 
has also considered rating the veteran's service-connected 
disability under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  See Butts 
v. Brown, 5 Vet. App. at 538; see also Pernorio v. Derwinski, 
2 Vet. App. at 629.  There has been no objective medical 
evidence of ulcerative colitis (diagnostic code 7323), 
distomiasis (diagnostic code 7324), resection of the small 
intestine (diagnostic code 7328), resection of the large 
intestine (diagnostic code 7329), or fistula of the intestine 
(diagnostic code 7330).  38 C.F.R. § 4.114.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected IBS presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's IBS has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  
The veteran denied any days lost from work upon VA 
examination.  The assigned 10 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his IBS.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

Residuals of Status Post Hydrocelectomy

The veteran has argued that his service-connected residuals 
following hydrocelectomy warrant an initial rating in excess 
of 10 percent due to such symptoms as lack of energy, lower 
back pain, and groin pain.    

The veteran's residuals, status post hydrocelectomy, are 
currently rated as noncompensable by analogy under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Under diagnostic code 7523, a  noncompensable rating is 
assigned for complete atrophy of one testicle.  A 20 percent 
rating is assigned for complete atrophy of both testis.  
38 C.F.R. § 4.115b.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's residuals of status post 
hydrocelectomy more closely approximates the criteria for the 
current 10 percent rating. 

In this regard, service medical records show the veteran 
complained of an increase in the size of his right testicle 
in October 2003.  There was no tenderness and urine tests 
were normal.  In January 2004, the veteran complained of the 
constant urge to urinate.  There was slight dysuria at the 
end of the urine stream.  The veteran denied hematuria and 
discharge.  He was diagnosed with a urinary tract infection.  
In February 2004, he underwent a right hydrocelectomy.  There 
was minimal swelling after surgery.  The veteran healed well.

Upon VA examination in May 2005, the veteran complained of 
soreness.  He had nocturia once per night. Daytime urination 
was six to seven times.  He denied weight loss or gain.  He 
further denied malaise or lethargy.  He complained of 
hesitancy. He denied incontinence.  He indicated he had two 
urinary tract infections in the past one and a half years.  
He denied renal colic and acute nephritis.  There was no 
history of catheterization, drainage, or dilation procedures.  
There was no report of endocrine, neurologic, or infectious 
conditions.  

Physical examination showed the testicles descended 
bilaterally.  There was positive transillumination of the 
scrotum indicative of hydrocele.  There was tenderness to 
palpation bilaterally.  Ultrasound of the scrotum revealed a 
small cyst of the left epididymis.  There was a relatively 
moderate amount of the left hydrocele for which service 
connection is not currently in effect.

Upon VA examination in August 2007, the veteran denied any 
treatment since the May 2005 VA examination.  He complained 
of pain and tenderness in the genital area.  There were no 
visible changes reported.  He indicated he was pain free at 
times but then had moderate to severe pain that lasted five 
to eight days.  The frequency of the pain was about two to 
three times per month.  The vetera endorsed fatigue and 
weakness.  He further endorsed lower abdominal or pelvic 
pain.  There was some hesitancy and difficulty starting the 
stream of urine.  He indicated there was some dribbling and 
straining to urinate.  Daytime voiding was one to two hours.  
Nocturia once per night.  He denied renal colic and urinary 
leakage.  The veteran denied any hospitalizations for urinary 
tract infections in the past twelve months.  The veteran 
denied a history of obstructed voiding, urinary tract stones, 
renal dysfunction, acute nephritis, hydronephrosis, 
cardiovascular symptoms, and erectile dysfunction.  

There was no abdominal tenderness upon physical examination.  
There was normal perineal sensation.  Examination of the 
testicles and prostate were normal.  There was a small 
nodule/cyst noted and positive transillumination of the 
scrotum, indicating a right hydrocele.  Though an ultrasound 
performed in September 2007 revealed no hydrocele in the 
right testes.  There was a small cyst in the left.  

While an initial 10 percent rating is warranted, there has 
been no objective evidence of  complete atrophy of both 
testis to warrant an increased 20 percent rating.  38 C.F.R. 
§ 4.115b.  The Board has also considered rating the veteran's 
service-connected disability under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the veteran of a higher 
disability rating.  See Butts, 5 Vet. App. at 538; see also 
Pernorio, 2 Vet. App. at 629.  There has been no objective 
medical evidence of  hydronephrosis (diagnostic code 7509), 
stricture of the ureter (diagnostic code 7511), or removal of 
both testis (diagnostic code 7524).   38 C.F.R. § 4.115b.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. App. at 338-9; Initially, the Board notes that effective 
October 30, 2000, the requirement that a veteran submit a 
well-grounded claim in order to trigger VA's duty to assist 
has been repealed.  See the Floyd V. Brown, 9 Vet. App. at 
96; Shipwash v. Brown, 8 Vet. App. at 227.


Right Fifth Metacarpal

The veteran contends that disability due to his service-
connected residuals of a fracture of the right fifth 
metacarpal warrants a compensable rating due to such symptoms 
including, but not limited to, pain, occasional swelling, and 
limitation of activities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2007).

The veteran's status post fracture of the right fifth 
metacarpal has been rated as noncompensable under 38 C.F.R. 
§ 4.71a, diagnostic code 5230, for limitation of motion of 
the ring or little finger.  Under diagnostic code 5227, a 
noncompensable rating is assigned for unfavorable or 
favorable ankylosis of the ring or little finger.  38 C.F.R. 
§ 4.71a.  

At the outset, the Board finds that the veteran is receiving 
the maximum benefit allowable for residuals of a fracture to 
the right fifth metacarpal.  Id.  The Board has considered 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand; however, there is no objective 
evidence to support this finding.  Id.

In this regard, service medical records show the veteran 
sustained a Boxer's fracture to the right fifth metacarpal in 
May 2001.  There was some swelling distally over the fifth 
metacarpal.  The finger was splinted.

Upon VA examination in May 2005, the veteran complained of 
constant soreness, especially with attempting to make a fist.  
The veteran also indicated he had some stiffness.  He denied 
heat, redness, locking, giving way, lack of endurance, and 
swelling.  He denied the use of a brace.  The veteran 
informed the examiner that he had no limitation of activities 
and just bore the pain.  

The veteran was able to approximate the fingers to the thumb 
bilaterally.   He was able to approximate to the transverse 
crease bilaterally.  There was no evidence of deformity.  The 
veteran had full range of motion of the metacarpophalangeal 
joint, as well as the proximal and distal interphalangeal 
joint bilaterally.  There was no evidence of DeLuca factors.  
X-rays revealed an old fracture of the fifth metacarpal.  
There was no significant joint space narrowing or soft tissue 
abnormality seen.  There was no evidence of any current acute 
fracture or dislocation.

Upon VA examination in August 2007, the veteran continued to 
complain of pain, worse with carrying objects and other 
chores.  The veteran denied any current treatment.  The 
veteran was right hand dominant.  The veteran also complained 
of swelling, weakness, and stiffness.  He reported weekly 
flare-ups lasting one to two days.  He indicated they were 
severe.  Physical examination showed no amputation of the 
finger, ankylosis, or deformity.  There was no gap between 
the thumb pad and the tips of the fingers on attempted 
opposition of the thumb to the fingers.  There was no 
decreased strength for pushing, pulling, or twisting.  He 
denied decreased dexterity.  

The veteran had zero to 100 degrees of active and passive 
motion in the proximal interphalangeal joint.  The veteran 
had zero to 90 degrees of active and passive motion in the 
metacarpal and phalangeal joints.  The veteran had zero to 70 
degrees of active and passive motion in the  proximal 
interphalangeal joint.  There was no pain on active or 
passive motion in the joints.  There was no pain or 
additional loss of motion on repetitive use of the joints.  

The x-rays showed slightly angulated deformed old healed 
fracture of the fifth metacarpal.  The visualized joint 
spaces were unremarkable.  There was no acute fracture, 
dislocation, or bony erosions.  The examiner noted some 
moderate limitation of exercise and recreational activities.   

In light of the veteran's credible complaints of pain 
experienced in his right fifth metacarpal, the Board has 
considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
There is no evidence that the pain causes additional 
functional loss on repetitive use not contemplated by the 
currently assigned rating.  Hence, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2003) do not provide a basis for an 
increased evaluation.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts,  5 Vet. App. at 538.   There is no indication of 
record that the veteran's residuals of a fracture to the 
right fifth metacarpal are productive of complete or 
incomplete paralysis of the radial, median, or ulnar nerves.  
38 C.F.R. § 4.124a, Diagnostic Codes 8514-8516.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation, to include additional "staged" ratings, other 
than that noted above.  See Fenderson, 12 Vet. App. at 126. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9 
Vet. at 338-9; Floyd, 
9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for IBS is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of status post right hydrocelectomy is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture to the right fifth metacarpal is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


